DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  “The method of claim 12” should instead recite “The method of claim 11.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of receiving a route; requesting a first and second set of map tiles; and displaying the route and the requested map tiles. The receiving limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “by at least one processor of a client device.”  That is, other than reciting “by at least one processor of a client device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by at least one processor of a client device” language, the claim encompasses a user receiving, in the mind, from a physical map of a route to get from one 
Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “by at least one processor of a client device” that performs the receiving and requesting steps. The receiving and requesting by a processor of a client device is recited at a high level of generality and merely automates the receiving and requesting steps, therefore acting as a generic computer to perform the abstract idea.  The processor of a client device is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
Additionally, the claim recites a displaying step without the recitation of a physical display device to display on. Without a physical display device to display the map tiles, this recitation does not amount to significantly more and is not drawn to a practical application.
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa (US20070288162A1).
Regarding claim 1, Furukawa teaches a method for providing route guidance on a client device, the method comprising: 
receiving, by at least one processor of a client device (see Paragraph 0110 for OBU 500 which corresponds to a client device), a route (see Paragraph 0145 for route 1604), the route including an origin location (see Paragraph 0145 for a starting point 1608), a destination location (see Paragraph 0145 for estimation point 1610), and a plurality of locations in between the origin location and the destination location (see Paragraph 0147 and Figure 9 for other points along the route); 
requesting, by the processor of the client device, a first set of map tiles, each tile in the first set including a first portion of the route rendered at a first level of detail (see Paragraph 0216 for navigation information can be prepared with two or more levels of detail. Preferably, each of these different levels of detail can be represented by different amounts of digital information. For example, navigation information having a first level of detail includes more detailed information than navigation information having a second level of detail. Consequently, navigation information having a first level of detail includes more content and requires more digital information; see also Figure 7 for an example of a first set of map tiles); 
requesting, by the processor of the client device, a second set of map tiles, each tile in the second set including a second portion of the route rendered at a second level of detail, the second level of detail having a lower level of detail than the first level of detail (see Paragraph 0216 for navigation information having a second level of detail requires very little digital information. In some embodiments, this second level of detail includes text but does not include graphics, which corresponds to a lower level of detail); 
and displaying the route and at least some of the requested map tiles of the first set and at least some of the requested map tiles of the second set on the client device (see Paragraph 0218 and FIG. 31 for a schematic diagram of information displayed by display 326 (see FIG. 3) and includes map 3102 in first region 3104 and second region 3106 that includes text. First region 3104 and second region 3106 are displayed by display 326. Map 3102 includes highly detailed navigation information. In some embodiments, map 3102 includes full information (corresponds to first level of detail), meaning that map 3102 includes all of the information service provider 108 (see FIG. 1) is capable of providing. In other embodiments, map 3102 includes less than full information (corresponds to a second level of detail with less detail)).  
Regarding claim 2, Furukawa teaches the method of claim 1, wherein a map tile including the origin location and a map tile including the destination location are included in the first set of map tiles (see Paragraph 0147 for the starting point 1608 and destination point 1610 that can be referred to as end points. End points are disposed at outer ends of a given route; see also Paragraph 0143 for a first region 1606 proximate route 1604 that is encoded or established with a first level of detail. Preferably, this first level of detail accurately portrays many map features, for example, small side streets and roads, detailed information regarding intersections, points of interest, information regarding businesses and other detailed information. In some embodiments, this first level of detail includes full detail or all available information; see also Paragraph 0152 for the principles and characteristics of end point first region 1804 that can be applied to either starting point first region 1612 or destination point first region 1614 or both).  
Regarding claim 3, Furukawa teaches the method of claim 2, wherein displaying the route and at least some of the requested map tiles of the first set further comprises: displaying the map tile including the origin location; and displaying the map tile including the destination location (see Paragraph 0277 and Figure 42 for first region 4206 that encompasses route 4208, and second region 4204 is disposed outward of first region 4206 with respect to route 4208. Route 4208 includes a starting point 4210 and a destination point 421, which is displayed as indicated in the figure with display device 326; see also Paragraph 0218 for FIG. 31 is a schematic diagram of information displayed by display 326 (see FIG. 3) and includes map 3102 in first region 3104 and second region 3106 that includes text. First region 3104 and second region 3106 are displayed by display 326. Map 3102 includes highly detailed navigation information; see also Paragraph 0219 for map 3102 includes route 3108 and indicia 3110 associated with a motor vehicle. In a preferred embodiment, indicia 3110 is associated the motor vehicle 100 (see FIG. 1) in which map 3102 is displayed).  
Regarding claim 4, Furukawa teaches the method of claim 1, wherein a set of remainder map tiles including a subset of the plurality of locations between the origin location and the destination location is included in the second set of map tiles (see Figure 23 and Paragraph 0176 for the first map feature 2302 that is comprised of two map elements, a first map element 2304 and a second map element 2306. First map element 2304 is comprised of coordinates K1, K2, K3, K4, K5, K6 and K7. Second map element 2306 is comprised of coordinates L1-L7. Second map feature 2308 is comprised of two map elements, third element 2310 and fourth element 2312. Third element 2310 is comprised of coordinates M1-M7 and fourth element 2312 is comprised of coordinates N1-N7. FIG. 23 is shown in a resolution and scale where all of the map elements are separately visible, all of which correspond to a plurality of locations between the origin and destination location; see also Paragraph 0177 for map information that is sent to a device that is incapable of adequately displaying the various map elements in such a way that the map elements are separately visible. This can occur where the device does not have a resolution and/or size capable of accommodating and rendering the various map elements separately (corresponds to a second set of map tiles with lower level of detail)).  
Regarding claim 5, Furukawa teaches the method of claim 4, wherein the subset of the plurality of locations is not included in the first set of map tiles (see Paragraph 0188 for if the map elements (as it relates to subset of the plurality of locations discussed above) in question would not be separately legible when rendered by display 326, this would weigh in favor of a modification (corresponds to not being included in the first set of map tiles which have a higher level of detail)).  
Regarding claim 6, Furukawa teaches the method of claim 4, wherein displaying the route and at least some of the requested map tiles of the second set further comprises: displaying the set of remainder map tiles (see Paragraph 0188 for if the map elements in question would not be separately legible when rendered by display 326 (corresponds to displaying the set of remainder map tiles), this would weigh in favor of a modification; see also Figure 31 for more displaying of the route).  
Regarding claim 7, Furukawa teaches the method of claim 1, further comprising: receiving a request via a user interface of the client device to display the route at a higher level of detail (see Paragraph 0213 for Information associated with user preference 3002 and information associated with bandwidth information 3004 is retrieved and a detail mode is determined in step 3006. Preferably, both user preference information 3002 and bandwidth information 3004 is used to determine detail mode 3006. However, bandwidth information 3004 may limit user preference 3002. For example, a user may select a high level of bandwidth, but if that level of bandwidth is not available due to network limitations or because there is no wireless network available that can support the selected bandwidth level, then determine detail mode step 3006 selects the highest available bandwidth in that situation. In some embodiments, determine detail mode 3006 prepares information related to the bandwidth limitations to notify the user of the limited bandwidth. This bandwidth limitation information can be sent to the user); 
requesting, by the processor of the client device, a third set of map tiles, each tile in the third set included in the second set, and having the first level of detail (see Claim 31 for the navigation information is prepared having a third level of detail if a third detail mode is selected, the third level of detail including less details than the first level of detail but including more detail than the second level of detail); 
and updating the display to include the route and at least some of the requested map tiles of the first set and at least some of the requested map tiles of the third set (see Paragraph 0226 for the frequency of traffic information updates is related to the different levels of detail. Generally, if a high level of detail has been selected for traffic information, then frequent updates are sent by service provider 108. Conversely, if a low level of detail has been selected for traffic information, then less frequent updates are sent by service provider 108. In some embodiments, the level of detail of traffic information corresponds with the level of detail of the navigation information. However, in other embodiments, it is possible to select a level of detail for traffic information that is different than the level of detail of the navigation information; see also Paragraph 0182 for after the display characteristics that have been obtained, the scale of a map is determined in step 2604 (corresponds to an updating of the display in accordance with the selected levels of detail). The scale of the map can change depending on the circumstances. In some embodiments, an overall route is displayed and in other embodiments, a fixed scale map is scrolled in various directions as the user progresses towards a destination).  
see Paragraph 0087 for The term “navigation information” refers to any information that can be used to assist in determining a location or providing directions to a location. Some examples of navigation information include street addresses, street names, street or address numbers, apartment or suite numbers, intersection information, points of interest, parks, any political or geographical subdivision including town, township, province, prefecture, city, state, district, ZIP or postal code, and country. Navigation information can also include commercial information including business and restaurant names, commercial districts, shopping centers, and parking facilities. Navigation information can also include geographical information, including information obtained from any Global Navigational Satellite infrastructure (GNSS), including Global Positioning System or Satellite (GPS), Glonass (Russian) and/or Galileo (European). The term “GPS” is used to denote any global navigational satellite system. Navigation information can include one item of information, as well as a combination of several items of information; see also Paragraph 0216 for after a user's content preferences have been determined in step 2802, navigation and/or map information is prepared in step 2804. Preferably, navigation information can be prepared with two or more levels of detail. Preferably, each of these different levels of detail can be represented by different amounts of digital information. For example, navigation information having a first level of detail includes more detailed information than navigation information having a second level of detail. Consequently, navigation information having a first level of detail includes more content and requires more digital information. In some embodiments, navigation information having a second level of detail requires very little digital information. In some embodiments, this second level of detail includes text but does not include graphics. Some embodiments include navigation information that has a third intermediate level of detail).  
Regarding claim 13, Furukawa teaches the method of claim 1, further comprising: determining a zoom factor for the route, the zoom factor based on the amount of geographic area between the origin location and the destination location (see Paragraph 0247 for the scale or zoom factor can be dynamic and change as indicia 3504 moves relative to route 3506. As indicia 3504 moves further away from route 3506 (corresponds to the geographic area between the origin location and the destination location), the scale or zoom factor is increased, meaning the perspective of the map can be further zoomed out and a larger portion of the overall map displayed); 
and wherein the first set of map tiles and the second set of map tiles are rendered based on the determined zoom factor for the route (see Paragraph 0246 for although any scale or zoom factor can be selected, preferably, a scale or zoom factor is selected so that both route 3506 and indicia 3504 are visible when map 3802 is rendered on display 326).  
Regarding claim 14, see rejection for claim 1, as claim 14 corresponds to the method of the invention disclosed in claim 1. 
Regarding claim 15, see rejection for claim 2, as claim 15 corresponds to the method of the invention disclosed in claim 2. 
Regarding claim 16, see rejection for claim 3, as claim 16 corresponds to the method of the invention disclosed in claim 3. 
Regarding claim 17, see rejection for claim 7, as claim 17 corresponds to the method of the invention disclosed in claim 7. 
Regarding claim 18, see rejection for claim 11, as claim 18 corresponds to the method of the invention disclosed in claim 11. 

Regarding claim 20, see rejection for claim 13, as claim 20 corresponds to the method of the invention disclosed in claim 13. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US20070288162A1) in view of Highstrom (US20100324816A1).
see Paragraph 0111 for in some embodiments, OBU 500 can store information in a memory or computer readable media); 
receiving a second map tile of the first geographic area at a second level of detail that is higher than the first level of detail (see Paragraph 0226 for if a high level of detail has been selected for traffic information, then frequent updates are sent by service provider 108); 
and replacing, the first map tile with the second map tile (see Paragraph 0226 for if a high level of detail has been selected for traffic information, then frequent updates (corresponds to replacing) are sent by service provider 108).
Furukawa fails to explicitly teach a cache of the client device.
However, Highstrom teaches cache (see Paragraph 0024 onboard memory cache that temporarily stores the map data 116 that is downloaded from remote databases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method that includes provisions to make modifications in the way navigation information is displayed, as taught by Furukawa, using the cache functionality, as taught by Highstrom, for the purpose of obtaining map data 116 from an appropriate source that provides data indicative of current cartographic, topological, location, road, and possibly other data useful to the system 100. The map data 116 can represent locally stored, cached, downloaded, or accessible information, which can be processed by the navigation processor 108 (see Paragraph 0024 of Highstrom).
Regarding claim 10, Furukawa teaches the method of claim 1, wherein receiving the origin location and the destination location further comprises: 
displaying, on the client device, a first map tile on a user interface of the client device including the origin location (see Paragraph 0277 and Figure 42 for the map 4202 (corresponds to a map tile), the starting point 4210 of a route that is displayed on a display device 326 (corresponds to a user interface, as taught in Paragraph 0100 wherein the display device 326 includes a touch screen that can receive input and in other embodiments, display device 326 includes a number of buttons that can receive input. In some embodiments, display device 326 includes both a touch screen and buttons. As shown in FIG. 3, user input received by display device 326 can also communicate with input port 328)); 
receiving, as a first user input to the user interface, a selection of the origin location on the map tile (see Figure 27 for Step 2702 select potential map elements, wherein map elements are various points along a route as seen in Figures 23-25); 
displaying, on the client device, a second map tile on a user interface of the client device including the destination location (see Paragraph 0277, referring to FIG. 42, map 4202 includes first region 4206 and second region 4204. First region 4206 encompasses route 4208, and second region 4204 is disposed outward of first region 4206 with respect to route 4208. Route 4208 includes a starting point 4210 and a destination point 4212, wherein map 4202 (corresponds to a map tile), the starting point 4210 of a route that is displayed on a display device 326 (corresponds to a user interface); 
and receiving, as a second user input to the user interface, a selection of the location on the map tile (see Paragraph 0186 for selecting a second map element, which corresponds to a second selection of various points along a path as seen in Figures 23-25).
Furukawa fails to explicitly teach a selection of the origin location. 
However, Highstrom teaches a selection of the origin location (see Paragraph 0027 for the user interface 106 is configured to allow the vehicle operator to enter data and/or control the functions and features of the system 100. For example, the operator can manipulate the user interface 106 to enter a starting location (corresponds to a selection of the origin location) and a destination location for the vehicle, where the starting and destination locations are utilized by the system 100 for purposes of route planning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method that includes provisions to make modifications in the way navigation information is displayed, as taught by Furukawa, using the selection of the starting point functionality, as taught by Highstrom, for the purpose of provides navigation instructions for at least a portion of the proposed route, using the selected cartographic resolution (see Abstract of Highstrom).
Regarding claim 11, Furukawa teaches the method of claim 1, further comprising: determining a complexity score for a third portion of the route based on the navigational complexity of the route along the third portion (see Paragraph 0265 for the third factor is simplicity of re-route directions 4106. In this factor, the simplicity or complexity of a proposed re-route is considered. This factor can consider the total number of turns, avoiding turns that are difficult to see, avoiding roads that are difficult or confusing to navigate, for example, roads with express and local lanes, and other unconventional or confusing situations).
Furukawa fails to explicitly teach responsive to the complexity score being above a threshold, requesting, by the processor of the client device, a third set of map tiles, each tile in the third set including third portion of the route rendered at the first level of detail.
However, Highstrom teaches responsive to the complexity score being above a threshold, requesting, by the processor of the client device, a third set of map tiles, each tile in the third set including third portion of the route rendered at the first level of detail (see Paragraph 0042 for the calculated distance metric value can then be compared to any suitable criteria, such as a threshold value (query task 710). Although not a requirement, this example assumes that a higher distance metric value indicates that the vehicle is relatively far away from the designated location and, therefore, the operator might be relatively unfamiliar (corresponds to navigational complexity) with the area. Conversely, this example assumes that a lower distance metric value indicates that the vehicle is relatively close to the designated location and, therefore, the operator might be relatively familiar with the area. Under these assumptions, this embodiment of the process 700 provides navigation instructions using more detail (i.e., at a higher cartographic resolution) when the measured distance metric value exceeds the threshold value (corresponds to being above a threshold)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method that includes provisions to make modifications in the way navigation information is displayed, as taught by Furukawa, using the thresholds of a complexity score functionality, as taught by Highstrom, for the purpose of allowing the system can learn areas and roadways that a user frequents to better present the navigation instructions in an intelligent and useful manner with little to no annoyance to the driver(see Paragraph 0019 of Highstrom).
Regarding claim 12, Furukawa teaches the elements of the present invention as discussed above but fails to explicitly teach the method of claim 12, further comprising: responsive to the complexity score being below the threshold, requesting, by the processor of the client device, a fourth set of map tiles, each tile in the fourth set including third portion of the route rendered at the second level of detail. 
However, Highstrom teaches the method of claim 12, further comprising: responsive to the complexity score being below the threshold, requesting, by the processor of the client device, a fourth set of map tiles, each tile in the fourth set including third portion of the route rendered at the second level of detail (see Paragraph 0042 for this embodiment of the process 700 provides navigation instructions using less detail (i.e., at a lower cartographic resolution) when the measured distance metric value does not exceed the threshold value (task 714). This selection of the currently active cartographic resolution can be performed automatically and dynamically by the navigation system).  
see Paragraph 0019 of Highstrom).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moore (US20140365944A1) teaches map tiles may be constructed from image data of different resolutions depending on zoom level. For instance, for low zoom level (e.g., world or globe view), the resolution of map or image data need not be as high relative to the resolution at a high zoom level (e.g., city or street level). For example, when in a globe view, there may be no need to render street level artifacts as such objects would be so small as to be negligible in many cases.
Pechatnikov (US20030229441A1) teaches map server 206 precomputes the zoom factor and orientation of the map segments to be supplied to PDA 202 along the route of travel of vehicle 200. Alternatively or additionally, the map orientation and zoom may be selected by the user of PDA 202. The server then supplies map data to PDA 202, typically in vector form, with the proper rotation angle for the expected direction of travel and with the appropriate level of detail for the expected zoom factor (or with alternative orientation and zoom levels selected by the user).
Van Os (US8880336B2) teaches the navigation application of some embodiments also allows a user to provide some gestural input without reference to the floating controls or the top-bar controls. For instance, different embodiments provide different gestural inputs to adjust the 2D/3D view during 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665